 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 866 
In the House of Representatives, U. S.,

November 3, 2009
 
RESOLUTION 
Expressing support for designation of a National Veterans History Project Week to encourage public participation in a nationwide project that collects and preserves the stories of the men and women who served our Nation in times of war and conflict. 
 
 
Whereas the Veterans History Project was established by a unanimous vote of the United States Congress to collect and preserve the wartime stories of American veterans; 
Whereas Congress charged the American Folklife Center at the Library of Congress to undertake the Veterans History Project and to engage the public in the creation of a collection of oral histories that would be a lasting tribute to individual veterans and an abundant resource for scholars; 
Whereas there are 17,000,000 wartime veterans in America whose stories can educate people of all ages about important moments and events in the history of the United States and the world and provide instructive narratives that illuminate the meanings of ‘‘service’’, ‘‘sacrifice’’, ‘‘citizenship’’, and ‘‘democracy’’; 
Whereas the Veterans History Project relies on a corps of volunteer interviewers, partner organizations, and an array of civic minded institutions nationwide who interview veterans according to the guidelines it provides; 
Whereas increasing public participation in the Veterans History Project will increase the number of oral histories that can be collected and preserved and increase the number of veterans it so honors; and 
Whereas ‘‘National Veterans Awareness Week’’ commendably preceded this resolution in the years 2005 and 2006: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes “National Veterans Awareness Week”; 
(2)supports the designation of a National Veterans History Project Week; 
(3)calls on the people of the United States to interview at least one veteran in their families or communities according to guidelines provided by the Veterans History Project; and 
(4)encourages local, State, and national organizations along with Federal, State, city and county governmental institutions to participate in support of the effort to document, preserve, and honor the service of American wartime veterans. 
 
Lorraine C. Miller,Clerk.
